DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
No Claims are amended.
Claims 1-20 canceled. 
Claims 21-40 are newly added. 
Claims 21-40 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp


Claims 21-40 are rejected on the ground of nonstatutory non-obvious type double patenting over claims 1-20 of US Patent 10469424 as mapped in table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:

Instant Application 16578186
US Patent 10469424
Claims 21 and 35 maps to
Claim 1
Claims 22 and 36 maps to 
Claim 2
Claims 23 and 37 maps to 
Claim 3
Claim 24 maps to 
Claim 4
Claim 25 maps to 
Claim 5
Claims 26 and 38 maps to 
Claim 6
Claims 27 and 39 maps to 
Claim 7
Claim 28 maps to 
Claim 8
Claim 29 maps to 
Claim 9
Claim 30 maps to 
Claim 10
Claims 31 and 40 maps to 
Claim 11
Claim 32 maps to 
Claim 12
Claim 33 maps to 
Claim 13
Claim 34 maps to 
Claim 14



Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 25, 31, 35, and 40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Macbeth et al. (US 20050193225).
	
Regarding claim 21, Macbeth discloses, a system to balance network traffic load to reduce latency of network traffic data (par. 0016 discloses connection monitoring and detect network status impacting page latency in web page or other pages viewed by the user, par. 0020 discloses service adjustments generated by control engine depending on network conditions, bandwidth utilization, user traffic and other variables), comprising:
a data processing system having a processor and a memory (see par. 0016), comprising:
an intermediary appliance (par. 0016, network monitor 114), located on an asynchronous network-based communication channel between a first computing device and a content provider device (par. 0016, network monitor 114 which detects network status data from various resources including network 104, par. 0019 discloses, the control engine may for example dynamically adjust the set of features 116 of service 106 to ghost out or deactivate the normally available link for "www.siteD.com" due to , intercepting an electronic message including a messaging identifier in a first instance of an online content item (par. 0013 discloses The service or content presented via the user interface 102 may as shown include a set of features 106, such as linkable search results, email or other message links (i.e. instance of online content items), here linkable search result means result includes a link (i.e. a messaging identifier or webpage address within the search result or email or messages identifies it), par. 0016 discloses, network monitor 114 includes sniffing tools, connection monitoring that detects network status of connection to and from resources (i.e. page latency in web), detecting page latency of web pages viewed by users in the user interface 102, listening to TCP/IP ports or other channels, i.e. listening to intercepting electronic communication messages to and from identifier such as weblink or webpage address), the messaging identifier used to communicate over the asynchronous network-based communication channel (par. 0018 discloses Web site which may normally be returned in search results, in embodiments the link to that site may be removed or deactivated to prevent users from attempting to link to that site while the exception or condition is taking place, i.e. link or messaging identifier is used to access the web sites over the network);
a quality sensor component determining, based on a characteristic of the electronic message intercepted by the intermediary appliance, a quality of the asynchronous network-based communication channel (par. 0015 discloses to manage and control potential interruption in delivery of content, control engine 108 (i.e. control engine senses the quality of connections, therefore has, a quality sensor component) monitors the health of the and status of the services and connection breakdown, control engine 108 receives data from a network monitor 114 (i.e. intermediate device that intercepts the message (as disclosed in par. 0016 monitor or listens to TCP/IP ports to collect network data, i.e. monitoring or listening to TCP/IP communication = understanding the characteristics of electronic message) and used by control engine 108, therefore control engine 108 determines based on intercepted electronic network messages, determines whether there is a connection breakdown), par. 0017-0018 further discloses, when a fault, performance degradation or other condition is detected in this fashion, the control engine 108 may communicate control commands to the service 106 to dynamically adjust or alter the set of features 116 (i.e. removing or deactivating links from the information presented to user as disclosed in par. 0019) in response to the detected condition); and 
a content generator component blocking (par. 0012 discloses service 106 which provides search engine service, messenger service, email services, i.e. service is a content generator component generating search results, messages, emails etc.), responsive to the quality determination, insertion of the messaging identifier in a second instance of the online content item prior to transmission of the second instance of the online content item to a second computing device (par. 0018 discloses service 106 is controlled to dynamically adjust to remove the link the site to prevent users from attempting to link to that site, i.e. service 106 blocks the links from ), the content generator component transmitting the second instance of the online content item to the second computing device without the messaging identifier (Par. 0007 discloses, the end user or users accessing the affected resource, such as a search page, may consequently continue to view and receive results of the service, but with the failed component removed from the output or user interface, here term “users” continue to receive search results indicates that future instances of search results to other users will be presented without links which are non-functioning, par. 0023 discloses number of users simultaneously accessing resources can be two hundreds that indicates that plurality of clients are accessing services from service 106).

Regarding claim 25, The system of claim 21, 
Macbeth further discloses, wherein the messaging identifier includes at least one of a phone number, icon, username, button, handle, or tag (par. 0018 discloses, the link to that site may be removed or deactivated to prevent users from attempting to link to that site, link = handle, see abstract, an icon for a travel map or hotel reservation tool may be grayed out or removed).

Regarding claim 31, The system of claim 21, 
Macbeth further discloses, wherein the characteristic of the electronic message comprises a response time, the system comprising the quality sensor component to:
determine the response time from the content provider device (par. 0021 discloses the status of network system parameters may be monitored, for instance via network monitor 114 or other access points. The captured network status data 110 may include for instance processor utilization rates, memory or storage usage, effective bandwidth, suspended or broken connections, page latency or other network or other conditions or parameters, here determining page latency indicates determining based on response time from website providers);
determine the quality based on the response time from the content provider device greater than a response time threshold (par. 0021 discloses the network status data 110 reported by network monitor 114 or other tools or resources may be examined to determine whether network fault or other triggering conditions may exist, for example to determine whether a fault or other threshold has been met); and
block, responsive to the quality based on the response time greater than the response time threshold (par. 0021 discloses, when threshold has been met, triggering conditions are reported, i.e. when latency to websites had met threshold condition, here meeting threshold condition indicates that latency time is greater than set threshold), the messaging identifier from insertion in subsequent instances of the online content item for a time interval (par. 0022 discloses, when triggering conditions are detected, deactivate, remove, suspend or otherwise manage the impact of that failure on the set of features 116.For example in a search results page, an unavailable link may be ghosted out while still presenting other search results or other fields).


Regarding claim 35, Macbeth discloses, A method of balancing network traffic load to reduce latency of network traffic data (par. 0016 discloses connection monitoring and detect network status impacting page latency in web page or other pages viewed by the user, par. 0020 discloses service adjustments generated by control engine depending on network conditions, bandwidth utilization, user traffic and other variables), comprising:
intercepting, by an intermediary appliance located on an asynchronous network- based communication channel between a first computing device and a content provider device(par. 0016, network monitor 114 which detects network status data from various resources including network 104, par. 0019 discloses, the control engine may for example dynamically adjust the set of features 116 of service 106 to ghost out or deactivate the normally available link for "www.siteD.com" due to connection difficulties with that site, i.e. network monitor is monitoring network resources which is in between user interface 103 (i.e. a first computing device) and web sites (i.e. content provider), here network monitor is monitoring network 104 that connects end user and content provider websites, therefore it is an intermediary appliance between user device and content provider), intercepting an electronic message including a messaging identifier in a first instance of an online content item (par. 0013 discloses The service or content presented via the user interface 102 may as shown include a set of features 106, such as linkable search results, email or other message links (i.e. instance of online content items), here linkable search result means result includes a link (i.e. a messaging identifier or website address within the ), detecting page latency of web pages viewed by users in the user interface 102, listening to TCP/IP ports or other channels, i.e. listening to intercepting electronic communication messages to and from identifier such as weblink or websites address), the messaging identifier used to communicate over the asynchronous network-based communication channel par. 0018 discloses Web site which may normally be returned in search results, in embodiments the link to that site may be removed or deactivated to prevent users from attempting to link to that site while the exception or condition is taking place, i.e. link or messaging identifier is used to access the web sites over the network); 
determining, by a quality sensor component executed by a data processing system, based on a characteristic of the electronic message intercepted by the intermediary appliance, a quality of the asynchronous network-based communication channel(par. 0015 discloses to manage and control potential interruption in delivery of content, control engine 108 (i.e. control engine senses the quality of connections, therefore has, a quality sensor component) monitors the health of the and status of the services and connection breakdown, control engine 108 receives data from a network monitor 114 (i.e. intermediate device that intercepts the message and used by control engine 108, therefore control engine 108 determines based on intercepted electronic network messages, determines whether there is a connection breakdown), par. 0017-0018 further discloses, when a fault, performance degradation or other condition is detected in this fashion, the control engine 108 may  
blocking, by a content generator component (par. 0012 discloses service 106 which provides search engine service, messenger service, email services, i.e. service is a content generator component generating search results, messages, emails etc.), responsive to the quality determination, insertion of the messaging identifier in a second instance of the online content item prior to transmission of the second instance of the online content item to a second computing device par. 0018 discloses service 106 is controlled to dynamically adjust to remove the link the site to prevent users from attempting to link to that site, i.e. service 106 blocks the links from getting inserted in generated content prior sending it to user device); and
transmitting, by the content generator component, the second instance of the online content item to the second computing device without the messaging identifier (Par. 0007 discloses, the end user or users accessing the affected resource, such as a search page, may consequently continue to view and receive results of the service, but with the failed component removed from the output or user interface, here term “users” continue to receive search results indicates that future instances of search results to other users will be presented without links which are non-functioning, par. 0023 discloses number of users simultaneously accessing resources can be two hundreds that indicates that plurality of clients are accessing services from service 106).

Regarding claim 40, Macbeth meets the claim limitations as set forth in claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Macbeth et al. (US 20050193225), hereinafter as Shah, in view of Papineni (US 20130166578).

Regarding claim 22, The system of claim 21, 
Macbeth does not disclose, using rules to determine prominence of subject matter in parsed website and determine identifier for the subject matter.
 Papineni discloses, comprising an online document analysis component (par. 0016 discloses, a web crawler) to:
apply a rule to subject matter parsed in an online document to determine a prominence of at least a portion of the subject matter (par. 0016 discloses web crawler (i.e. parsing webpages) analyzing using natural language processing tools to ; and
determine, based on the prominence, the messaging identifier as including the at least the portion of the subject matter (par. 0016 discloses top scoring entities and noun phrases can be used as a set of “tags” for the article (i.e. applying identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Macbeth, by teaching of a rule to determine prominence of subject matter in parsed website and determine identifier for the subject matter, as taught by Papineni, to provide the ability to search for and retrieve the content to be used by search engine (See Papineni, par. 0002).

Regarding claim 23, The system of claim 21, 
Macbeth does not disclose, using a machine learning technique determine prominence of subject matter in parsed website and determine identifier for the subject matter.
Papineni discloses, comprising an online document analysis component  (par. 0016 discloses, a web crawler) to:
apply a machine learning technique to subject matter parsed in an online document to determine a prominence of at least a portion of the subject matter (par. 0016 discloses web crawler (i.e. parsing webpages) analyzing using natural language processing tools (i.e. using machine learning tools) to identify phrases,  ); and
determine, based on the prominence, the messaging identifier as including the at least the portion of the subject matter (par. 0016 discloses top scoring entities and noun phrases can be used as a set of “tags” for the article (i.e. applying identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Macbeth, by teaching of using machine learning technique to determine prominence of subject matter in parsed website and determine identifier for the subject matter, as taught by Papineni, to provide the ability to search for and retrieve the content to be used by search engine (See Papineni, par. 0002).

Regarding claim 36, Macbeth in view of Papineni meets the claim limitations as set forth in claim 22.

Regarding claim 37, Macbeth in view of Papineni meets the claim limitations as set forth in claim 23.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Macbeth et al. (US 20050193225), hereinafter as Shah, in view of Turakhia (US  20110066624).

Regarding claim 24, The system of claim 21, 
Macbeth does not disclose, wherein the messaging identifier is a first messaging identifier, the system comprising an online document analysis component to:
parse a first online document to identify an embedded hyperlink to a second online document;
access the second online document using the embedded hyperlink to parse subject matter of the second online document;
determine, based on the subject matter parsed in the second online document, a second messaging identifier;
apply a rule to the first messaging identifier to determine a first prominence; 
apply the rule to the second messaging identifier to determine a second prominence; and
select, based on a comparison of the first prominence and the second prominence, the first messaging identifier for insertion in the first instance of the online content item. 
Turakhia discloses, parse a first online document to identify an embedded hyperlink to a second online document (par. 0012 discloses web crawler fetches webpages  and parse web page to extract meta keywords which indicates subject matter of the webpage, A web page may comprise two types of links--internal links and external links. An internal link is a link within the same domain name while an external 
access the second online document using the embedded hyperlink to parse subject matter of the second online document (par. 0012 discloses, The web crawler traverses both internal links and external links to obtain a list of meta keywords for each web page);
determine, based on the subject matter parsed in the second online document, a second messaging identifier (par. 0013 discloses tags for each webpage, i.e. based on determined keywords identify the identifier of webpage such as “car insurance" and "car loans");
apply a rule to the first messaging identifier to determine a first prominence (par. 0015 discloses, meta keywords specified on a web page at a depth of one hyperlink from another webpage can be given a higher weightage while calculating relationship score as opposed to a web page that is at a depth of five hyperlinks from the webpage, i.e. determine prominence for keyword identifier based on depth level rule);
apply the rule to the second messaging identifier to determine a second prominence par. 0015 discloses, meta keywords specified on a web page at a depth of one hyperlink from another webpage can be given a higher weightage while calculating relationship score as opposed to a web page that is at a depth of five hyperlinks from the webpage, i.e. determine prominence (i.e. giving higher weightage ; and
select, based on a comparison of the first prominence and the second prominence, the first messaging identifier for insertion in the first instance of the online content item (par. 0014 discloses search engine giving priority to metatag (i.e. identifier) with higher score or higher weightage, i.e. to be inserted in search result). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Macbeth, by teaching of identify the hyperlink to second webpage on first webpage, parse the second webpage to determine identifying tag for second webpage, using rule for first identifying tag and second identifying tag to determine prominence, based on determined prominence for first tag and second tag determine first identifying tag to be inserted in to search result , as taught by Turakhia, to provide proper keywords which has more importance in the search result to internet user (See Turakhia, par. 0002).

Claims 26 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Macbeth et al. (US 20050193225), hereinafter as Shah, in view of Shuster et al. (US 20110238662).
Regarding claim 26, The system of claim 21, 
Macbeth further discloses, verify, based on the response, that the content provider device is operational to receive electronic messages over the asynchronous network-based communication channel (par. 0023 discloses, he 
authorize, responsive to verification of the content provider device, the content generator component to insert the messaging identifier in one or more instances of the online content item (par. 0023 discloses, adjustments may be made or features in the set of features 116 reactivated. In step 416, when release or recovery conditions are met, the client interface 102 and related content may be dynamically restored or adjusted to reincorporate the restored service or feature in the set of features 116, or to make other links or resources available, i.e. control engine authorizes in response to determining that content source is operational, insert or make links to the content provider in the search result).
Macbeth does not disclose, verifying operational status of content provider by using ping test method. 
Shuster discloses, ping, via the asynchronous network-based communication channel, the content provider device corresponding to the messaging identifier (par. 0085 discloses pinging the server on which web pages are located );
receive, from the content provider device, a response to the ping (par. 0085 discloses, receiving response from webpages (i.e. from server that host the webpage);
verify, based on the response, that the content provider device is operational (par. 0085 discloses determining based on ping response time whether webpage is operational or not).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Macbeth, by teaching verifying operational status of content provider by using ping test method, as taught by Shuster, to remove or flag webpages that are unresponsive or slow to respond so that users don’t have to waste time on webpages that are not readily accessible (See Shuster, par. 0085).

Regarding claim 38, Macbeth in view of Shuster meets the claim limitations as set forth in claim 26.

Claims 27 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Macbeth et al. (US 20050193225), in view of NIEMELA (US 20150163236).

Regarding claim 27, The system of claim 21, 
Macbeth does not disclose, retrieve, from a database stored in the memory, a plurality of messaging identifiers linked to an online account associated with the content provider device, the plurality of messaging identifiers authorized for electronic messages; and
determine, based on a comparison of the messaging identifier with the plurality of messaging identifiers, to update the database storing the plurality of messaging identifiers to include the messaging identifier and authorize the messaging identifier for the electronic messages. 
NIEMELA discloses,  comprising the content generator component to:
retrieve, from a database stored in the memory, a plurality of messaging identifiers linked to an online account associated with the content provider device, the plurality of messaging identifiers authorized for electronic messages (par. 0020 discloses, maintaining a database of authorized destinations, where each authorized destination record in the database includes a list of authorized destination addresses, par. 0095 discloses determining one or more address of a set of one or more authorized destinations associated with the originally intended destination. For example, the authorized destination address may be IP address associated with an authorized destination of the originally intended destination such as a website handling confidential information); and
determine, based on a comparison of the messaging identifier with the plurality of messaging identifiers (par. 0097, Comparing the set of authorized destination address(es) with the address(es) of said other destination(s) (e.g. IP address of a proxy connection(s)). [0098] D3. Check if the set of authorized destination addresses are associated with the other destination address), to update the database storing the plurality of messaging identifiers to include the messaging identifier and authorize the messaging identifier for the electronic messages (par. 0021 discloses, where the destination name servers are trusted destination name server, and ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Macbeth, by teaching of retrieving plurality of destination identifier authorized for electronic messages or communication, based on comparison of the messaging identifier with authorized  identifier, update the database storing the plurality of messaging identifiers to include the messaging identifier, as taught by NIEMELA, to detect malicious or unauthorized destination identifier (See NIEMELA, par. 0008).

Regarding claim 39, Macbeth in view of NIEMELA meets the claim limitations as set forth in claim 27.

Claim 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Macbeth et al. (US 20050193225), in view of NIEMELA (US 20150163236), in further view of Stroe et al. (US 20090070306).

Regarding claim 28, The system of claim 27, 
Macbeth further discloses, comprising the content generator component to:
determine, subsequent to updating the database to include the messaging identifier, removal of the messaging identifier from an online document; and
update, responsive to the determination of the removal of the messaging identifier from the online document, the database storing the plurality of messaging identifiers to remove the messaging identifier to block the messaging identifier from insertion in subsequent instances of the online content item. 
Stroe discloses, comprising the content generator component to:
determine, subsequent to updating the database to include the messaging identifier, removal of the messaging identifier from an online document (par. 0036 discloses performs screening process on any search result to remove invalid document links from the search result, par. 0036 discloses document link server collects large number of operative URL and stores them in document link database, and updates it periodically by removing inoperative URLS and inserting new operative databases, i.e. database includes the URL (i.e. messaging identifier) and subsequent to that determines to remove inoperative URLs); and
update, responsive to the determination of the removal of the messaging identifier from the online document, the database storing the plurality of messaging identifiers to remove the messaging identifier to block the messaging identifier from insertion in subsequent instances of the online content item (par. 0036 discloses updating database by removing inoperative URLs, to produce reliable search results, i.e. to block the inoperative URLs from inserting in to next search result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Macbeth in view of NIEMELA, by teaching of updates the database storing the plurality of messaging identifier to remove the Stroe, to serve relevant information to user (See Stroe, par. 0005).

Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Macbeth et al. (US 20050193225), in view of NISHI (US 20160156516).
Regarding claim 29, The system of claim 21, 
Macbeth does not disclose, comprising the quality sensor component to:
use a unique identifier generated by a hash function that identifies the asynchronous network-based communication channel to monitor electronic messages transmitted over the asynchronous network-based communication channel.
NISHI discloses, comprising the quality sensor component to:
use a unique identifier generated by a hash function that identifies the asynchronous network-based communication channel to monitor electronic messages transmitted over the asynchronous network-based communication channel (par. 0044 discloses, relay device calculates hash value for source address and destination address by using hash function, par. 0047 discloses monitoring device 10 determines a change in correlation between physical link and hash value based on packet collected from the relay device). 
Macbeth, by teaching of using a unique identifier generated by a hash function that identifies communication channel to monitor electronic messages transmitted over network communication channel, as taught by NISHI, to determine communication qualities in the physical link (See NISHI, par. 0033).

Regarding claim 30, The system of claim 29, 
Macbeth further discloses, comprising the quality sensor component to:
receive the electronic messages from a messaging service provider (par. 0012 discloses service 106 may include a messaging servers such as Microsoft messenger, control engine 108 receives data from a network monitor 114 (i.e. intermediate device that intercepts the message from service 106 and user device 102 as per fig. 1) and used by control engine 108, therefore control engine 108 determines based on intercepted electronic network messages, determines whether there is a connection breakdown). 

Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Macbeth et al. (US 20050193225), in view of ISTRATI (US 20180351897).
Regarding claim 32, The system of claim 21, 
Macbeth further discloses, the system comprising the quality sensor component to:
determine the quality (par. 0015 discloses to manage and control potential interruption in delivery of content, control engine 108 (i.e. control engine senses the quality of connections, therefore has, a quality sensor component) monitors the health of the and status of the services and connection breakdown); and 
block, responsive to the quality, the messaging identifier from insertion in subsequent instances of the online content item for a second time interval (par. 0017-0018 further discloses, when a fault, performance degradation or other condition is detected in this fashion, the control engine 108 may communicate control commands to the service 106 to dynamically adjust or alter the set of features 116 (i.e. removing or deactivating links from the information presented to user as disclosed in par. 0019) in response to the detected condition while this condition is taking place, term “while” indicates a second time period during which links were blocked from getting inserted). 
Macbeth does not disclose, wherein the characteristic of the electronic message comprises an imbalance metric, determine the imbalance metric of the communication channel based on a number of electronic messages sent by a computing device and a number of electronic messages sent by the content provider device within a first time interval;
determine the quality based on a comparison of the imbalance metric with an imbalance threshold.
ISTRATI discloses, wherein the characteristic of the electronic message comprises an imbalance metric (par. 0018 discloses, detect spam SMS messages, unsolicited repeated SMS messages sent to subscriber, i.e. characteristics of the 
determine the imbalance metric of the communication channel based on a number of electronic messages sent by a computing device and a number of electronic messages sent by the content provider device within a first time interval (par. 0018 discloses unsolicited repeated SMS messages sent to subscribers, i.e. messages are unsolicited = number of message sent by subscriber device is zero, par. 0049 discloses, The first spam threshold may for instance be 2 SMS messages that must be received within the first time threshold, e.g. 1 minute, par. 0074 discloses messages constitutes google to person, Facebook to person, i.e. number of messages from content provider to a computing device of subscriber received within one minute is two while number of subscriber device sending message is zero, that determines that there is an imbalance in message communication);
determine the quality based on a comparison of the imbalance metric with an imbalance threshold (par. 0049 discloses The first spam threshold may for instance be 2 SMS messages that must be received within the first time threshold, e.g. 1 minute, SMS messages that generate the spam key value will instantly be identified and reported as spam such that blocking sources of such SMS traffic, i.e. quality of message provider is determined as being spam generator based threshold number of message received compared to message sent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Macbeth, by teaching of determining quality of network connection based on determining imbalance metric message compared to set ISTRATI, to adequately detects and reports spam messages and block the spam sources therefore helping with determining quality of content source or connection with content source (See ISTRATI, par. 0004, 0007).

Regarding claim 33, The system of claim 21, 
Macbeth further discloses, the system comprising the quality sensor component to:
determine the quality (par. 0015 discloses to manage and control potential interruption in delivery of content, control engine 108 (i.e. control engine senses the quality of connections, therefore has, a quality sensor component) monitors the health of the and status of the services and connection breakdown); and 
block, responsive to the quality, the messaging identifier from insertion in subsequent instances of the online content item for a second time interval (par. 0017-0018 further discloses, when a fault, performance degradation or other condition is detected in this fashion, the control engine 108 may communicate control commands to the service 106 to dynamically adjust or alter the set of features 116 (i.e. removing or deactivating links from the information presented to user as disclosed in par. 0019) in response to the detected condition while this condition is taking place, term “while” indicates a second time period during which links were blocked from getting inserted). 
Macbeth does not disclose, determining quality based on determining spam metric of the unsolicited electronic message received over a time internal compared to spam threshold.
ISTRATI discloses, wherein the characteristic of the electronic message comprises a spam metric (par. 0018 discloses,  detect spam SMS messages, unsolicited repeated SMS messages sent to subscriber),
determine the spam metric based on a number of electronic messages transmitted by the content provider device over a first time interval in which a computing device does not transmit the electronic message to the content provider device (par. 0018 discloses unsolicited repeated SMS messages sent to subscribers, i.e. messages are unsolicited = subscriber does not transmit electronic message but rather only transmitted by content provider to the subscriber, par. 0049 discloses, The first spam threshold may for instance be 2 SMS messages that must be received within the first time threshold, e.g. 1 minute, par. 0074 discloses messages constitutes google to person, Facebook to person, i.e. messages from content provider to a computing device of subscriber, );
determine the quality based on a comparison of the spam metric with a spam threshold (par. 0049 discloses The first spam threshold may for instance be 2 SMS messages that must be received within the first time threshold, e.g. 1 minute, SMS messages that generate the spam key value will instantly be identified and reported as spam such that blocking sources of such SMS traffic, i.e. quality of message provider is determined as spam generator based on number of message received during the time period exceeds threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Macbeth, by teaching of determining quality of network connection based on determining spam metric of the unsolicited electronic ISTRATI, to adequately detects and reports spam messages and block the spam sources therefore helping with determining quality of content source or connection with content source (See ISTRATI, par. 0004, 0007).

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Macbeth et al. (US 20050193225), in view of Barak et al. (US 20160360466).
Regarding claim 34, The system of claim 21, 
Macbeth further discloses, the system comprising the quality sensor component to:
determine the quality (par. 0015 discloses to manage and control potential interruption in delivery of content, control engine 108 (i.e. control engine senses the quality of connections, therefore has, a quality sensor component) monitors the health of the and status of the services and connection breakdown); and 
block, responsive to the quality, the messaging identifier from insertion in subsequent instances of the online content item for a second time interval (par. 0017-0018 further discloses, when a fault, performance degradation or other condition is detected in this fashion, the control engine 108 may communicate control commands to the service 106 to dynamically adjust or alter the set of features 116 (i.e. removing or deactivating links from the information presented to user as disclosed in par. 0019) in response to the detected condition while this condition is taking place, term “while” indicates a second time period during which links were blocked from getting inserted). 
Macbeth does not disclose, determining quality based on determining a sentiment metric of the characteristics of the electronic messages and based on characteristics matching a category in a hierarchical categorization structure.
Barak discloses, wherein the characteristic of the electronic message comprises a sentiment metric (par. 0056 discloses analyzing the message to determine whether text corresponds to a polarity indication, e.g., positive polarity, negative polarity, neutral polarity, anger polarity, disgrace polarity, frustration polarity, i.e. user sentiment matric) ; 
determine the characteristic of the electronic message based on parsing the electronic message and a plurality of electronic messages transmitted between the content provider device and a computing device (par. 0056 discloses  analyzing the message can include parsing the text included in the message);
determine the quality based on the characteristic matching a category in a hierarchical categorization structure (par. 0056 discloses, determining whether the text (e.g., text data) corresponds to a polarity indication (e.g., positive polarity, negative polarity, neutral polarity, anger polarity, disgrace polarity, frustration polarity, and other suitable polarities), here polarity of sentiment starting from positive sentiment, neutral, to frustration indicates a hierarchical categorization structure, par. 0076 discloses based on satisfaction of condition (i.e. regarding connectivity channel) is determined based on detecting characteristics of message content indicative of user frustration or dissatisfaction, i.e. user sentiment matching with frustration polarity among all the sentiment polarity indicates the quality of network channel). 
Macbeth, by teaching of determining quality of network connection based on determining sentiment matric matching a category in a hierarchical categorization structure, as taught by Barak, to determining user satisfaction with condition of connectivity based on sentiment metric determined from communicated messages (See Barak, par. 0075-0076).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423